                     Case 17-21018-LMI       Doc 161     Filed 11/18/19    Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                                       CASE NO.: 17-21018-BKC-LMI
                                                                    PROCEEDING UNDER CHAPTER 13

IN RE:

ALEIDA C. NUNEZ

_____________________________/
DEBTOR

                                     NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtor is delinquent in Confirmed Chapter 13 Plan
Payments in the amount of $602.23.

    The Debtor shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD, in the form of a money order or cashier's check only. Payments
must be sent to:

       NANCY K. NEIDICH, ESQUIRE
       STANDING CHAPTER 13 TRUSTEE
       P.O. BOX 2099
       MEMPHIS, TN 38101-2099

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by January 2, 2020 to bring the
Debtor totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has
not been timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the
Trustee may file and serve a Report of Non-Compliance.

   As a result of the Debtor failure to become current or timely file a Motion to Modify, the case shall be
dismissed without further notice or hearing.

    I HEREBY CERTIFY that a true and correct copy of this Notice of Delinquency was served, via U.S.
first class mail and/or CM/ECF, upon the parties listed on the attached service list this 18th day of
November 2019.



                                                            /s/_____________________________________
                                                                Nancy K. Neidich
                                                            NANCY K. NEIDICH, ESQUIRE
                                                            STANDING CHAPTER 13 TRUSTEE
                                                            P.O. BOX 279806
                                                            MIRAMAR, FL 33027-9806
               Case 17-21018-LMI   Doc 161   Filed 11/18/19   Page 2 of 2
                                                                     NOTICE OF DELINQUENCY
                                                                   CASE NO.: 17-21018-BKC-LMI

                                   SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
ALEIDA C. NUNEZ
9940 SW 155TH AVENUE
MIAMI, FL 33196

ATTORNEY FOR DEBTOR
EDWARD FREIRE, ESQ.
10691 N KENDALL DRIVE
SUITE 207
MIAMI, FL 33176
